COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Robert Hardie Tibaut Bowman and Powers L. Bowman v. Molly
                         Bowman Stephens

Appellate case number:      01-17-00522-CV

Trial court case number:    D-1-GN-13-000636

Trial court:                261st District Court

       Plaintiff’s Exhibit 35 is an over-sized photograph of the property referred to by the
parties as the Bowman Lake Place. The original exhibit was not provided to this Court
with the Reporter’s Record.
      The trial court clerk is ordered to provide the original exhibit to this Court no later
than Friday, June 22, 2018.
       It is so ORDERED.




Judge’s signature: /s/ Harvey Brown
                     Acting individually      Acting for the Court

Date: June 12, 2018